Per Curiam.

Upon consideration of appellees’ “Motion for Reconsideration and Clarification,” we find that appellees’ motion raises three questions:
1. May local property taxes be used as any part of a funding solution?
2. Do debt obligations for school funding incurred before March 24, 1998, pursuant to state law, remain valid even though repayment provisions extend beyond March 24,1998?
3. Should this court retain exclusive jurisdiction of the case to review all remedial legislation enacted in response to the court’s decision?
I
May local property taxes be used as any part of a funding solution? The answer is “Yes,” but property taxes can no longer be the primary means of providing the finances for a thorough and efficient system of schools.
*420II
Do debt obligations for school funding incurred before March 24, 1998, pursuant to state law, remain valid even though repayment provisions extend beyond March 24,1998? The answer is “Yes.”
Much has been said and published about our decision. With all that has been said, it seems to us that the appellees’ motion for reconsideration now before us and its memorandum in support of the motion further support our decision. Specifically, appellees state that “[a] significant amount of borrowing is planned during this period, including $100-200 million that various school districts anticipate borrowing prior to June 30,1997, in order to meet their operating expenses (including salaries). Among these school districts is the Cleveland public schools, which had anticipated completing a significant debt restructuring by early May 1997.” (Emphasis added.) In other words, some school districts need to borrow money to continue to operate and at least one (Cleveland) needs to borrow additional money to help pay off past borrowing.
Addressing the question itself, there are two answers. First, the status quo exists for a year. Second, an agreement by one party to borrow and repay money and another party to lend the money results in a contract. As we stated in Peerless Elec. Co. v. Bowers (1955), 164 Ohio St. 209, 210, 57 O.O. 411, 129 N.E.2d 467, 468, “[t]he general rule is that a decision of a court of supreme jurisdiction overruling a former decision is retrospective in its operation, and the effect is not that the former was bad law, but that it never was the law. The one general exception to this rule is where contractual rights have arisen or vested rights have been acquired under the prior decision. ” (Emphasis added.) Subsequently, in Wendell v. AmeriTrust Co., N.A. (1994), 69 Ohio St.3d 74, 77, 630 N.E.2d 368, 371, this court said that “[i]n Peerless Elec. Co. v. Bowers * * *, we held that, generally, a decision of this court overruling a previous decision is to be applied retrospectively with an exception for contractual or vested rights that have arisen under the previous decision. This reasoning applies with similar force when the court’s decision strikes down a statute as unconstitutional.” (Emphasis added.)
Ill
Should this court retain exclusive jurisdiction of the case to review all remedial legislation enacted in response to the court’s decision? Our answer is “No.”
Given the separate powers entrusted to the three coordinate branches of government, both this court and the trial court recognize that it is not the function of the judiciary to supervise or participate in the legislative and executive process. We accord respect to the coordinate branches of government, *421and we have full faith and trust that they will act to remedy the disparate effects of the current statutory method for raising and distributing funding for education. The creating of a constitutional system for financing elementary and secondary public education in Ohio is not only a proper function of the General Assembly, it is also expressly mandated by the Ohio Constitution.
Conversely, it is the role of the courts, pursuant to the Ohio Constitution, to determine the constitutional validity of the system of funding and maintaining the public schools in Ohio. It is now up to the General Assembly to devise a system of funding which will be in compliance with our Constitution.
Our decision to remand this matter is a recognition of the unique role of trial courts as triers of fact and gatherers of evidence. Our remand to the trial court is to provide a proper venue for the parties, if necessary and requested by any party, to present all evidence concerning the final enacted remedy, including measures taken since the record in this case closed and further enactments made in response to our decision.
It would then be the trial judge’s responsibility to rule on the constitutionality of the enacted legislation and to render an opinion. Any party could then appeal that decision directly to this court for final determination.
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Lundberg Stratton, JJ., concur in part and dissent in part.
Cook, J., dissents.